     Case 2:20-cr-00100-MHT-SRW Document 63 Filed 12/04/20 Page 1 of 4



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                      CRIMINAL ACTION NO.
     v.                    )                         2:20cr100-MHT
                           )                              (WO)
TAWASAKI LEONORDA WILLIAMS )

                           OPINION AND ORDER

       Defendant    Tawasaki        Leonorda      Williams          was    charged

with     three     counts      of     possession       of       a    controlled

substance with intent to distribute, in violation of 21

U.S.C.      § 841(a)(1);       one      count     of      possession         of    a

firearm in furtherance of a controlled substance crime,

in violation of 18 U.S.C. § 924(c)(1)(A); and one count

of possession of a firearm by a convicted felon, in

violation     of    18     U.S.C.     § 922(g)(1).              The       question

before the court is whether Williams has the mental

capacity     to    stand       trial,      that     is,     whether        he     is

currently     suffering        from    a   mental      disease        or    defect

rendering him mentally incompetent to the extent that

he     is    not    able       to     understand          the       nature        and

consequences       of    the    proceedings         against         him     or    to
     Case 2:20-cr-00100-MHT-SRW Document 63 Filed 12/04/20 Page 2 of 4




assist     properly      in   his    defense.         See     18    U.S.C.

§ 4241(a).      Based on the evidence presented during the

hearing on December 2, 2020, the court finds that he

has the mental capacity to stand trial.

     The    question     of    Williams’s        competence    to    stand

trial was first raised by his counsel, who noted that

Williams has a previously diagnosed learning disability

and may have other intellectual disabilities.                      Defense

counsel requested an examination to determine whether

Williams was competent.             The magistrate judge granted

this request and ordered a psychological evaluation.

The evaluation was performed by Dr. David C. Ghostley,

a    clinical       psychologist         and     certified         forensic

examiner.       See 18 U.S.C. §§ 4241(b) & 4247(b).                       On

November      24,    2020,    defense      counsel     submitted         Dr.

Gostley’s report to the court.

     Dr. Ghostley concluded that “there is no evidence

to   suggest      that    Tawasaki       lacks    sufficient        present

ability to assist his defense counsel with a reasonable

                                     2
     Case 2:20-cr-00100-MHT-SRW Document 63 Filed 12/04/20 Page 3 of 4




degree of rational understanding of the facts in the

legal proceedings against him.”                       Psychiatric Report of

Dr. David Ghostley (doc. no. 52) at 6.                          In support of

this conclusion, Dr. Ghostley reported that Williams

was able to identify the nature of the charges against

him and understand the possible outcomes of the pending

prosecution.           He had positive feelings about working

with     his    attorney,       demonstrated             no    difficulty      in

planning       legal    strategies,         and       understood      the   basic

mechanics of a plea bargain.                    Williams was also able to

describe       the     roles   of     key       courtroom      personnel      and

recognize the adversarial nature of court proceedings.

       Further, while Williams’s intelligence test scores

in some categories were concerningly low, his overall

score    was     at    the     high    end       of    the     mild   range     of

intellectual         disability.           In    short,       the   examination

revealed nothing that would lead the court reasonably

to     question       Williams’s      competency          to    stand       trial.



                                       3
      Case 2:20-cr-00100-MHT-SRW Document 63 Filed 12/04/20 Page 4 of 4




Neither the defense nor the government objects to the

conclusion that Williams is competent to proceed.

      Therefore, based upon the psychological evaluation

by Dr. Ghostley and pursuant to 18 U.S.C. § 4241(a),

the    court    concludes       that   Williams      is     not   currently

suffering from a mental disease or defect such that he

is unable to understand the nature and consequences of

the proceedings against him or to assist properly in

his defense.

                                           ***

      Accordingly, it is ORDERED that defendant Tawasaki

Leonorda      Williams     is   declared         mentally    competent    to

stand trial in this case.

      DONE, this the 4th day of December, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                       4
